RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-1869-18T2

IN THE MATTER OF THE CIVIL
COMMITMENT OF D.S.
____________________________

                 Argued January 15, 2020 – Decided January 29, 2020

                 Before Judges Koblitz, Whipple and Mawla.

                 On appeal from the Superior Court of New Jersey, Law
                 Division, Union County, Docket No. UNCC00181418.

                 Thomas G. Hand, Designated Counsel, argued the
                 cause for appellant D.S. (Joseph E. Krakora, Public
                 Defender, attorney; Christina Joanne Lewis and Daniel
                 Farrell O'Brien, Assistant Deputy Public Defenders, on
                 the brief).

                 Kerry E. Higgins, Assistant Union County Counsel,
                 argued the cause for respondent Office of the Union
                 County Adjuster (Robert E. Barry, Union County
                 Counsel, attorney; Kerry E. Higgins, on the brief).

PER CURIAM

       D.S. appeals from a January 2, 2019 order where a checked box indicates

"Defendant is committed." It also orders "patient to be rescreened." D.S. was

a voluntary patient who expressed her desire to be released at the January 2
review hearing. Both parties agree the January 2 order was incorrect. It was

superseded by a January 3, 2019 temporary order of commitment that is not

being appealed. Because the patient could be kept for forty-eight hours prior to

release after expressing her desire to leave, N.J.S.A. 30:4-27.20, the January 2

order did not deprive D.S. of her liberty. We therefore dismiss this appeal as

moot. "An issue is 'moot' when the decision sought in a matter, when rendered,

can have no practical effect on the existing controversy." N.J. Div. of Youth &

Family Servs. v. A.P., 408 N.J. Super. 252, 261 (App. Div. 2009) (quoting

Greenfield v. N.J. Dep't of Corrs., 382 N.J. Super. 254, 257–58 (App. Div.

2006)).

      Dismissed.




                                                                        A-1869-18T2
                                       2